 560DECISIONSOF NATIONALLABOR RELATIONS BOARDTerry Coach Industries,Inc.andIndustrial Car-pentersUnion,Local 530, United Brotherhoodof Carpenters&Joiners of America,AFL-CIO,Case 21-CA-7219June 30, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 31, 1967, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer's Decision, the exceptions,' thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Terry Coach Indus-tries, Inc., El Monte, California, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE ALEXANDRE, Trial Examiner: This matterwas heard at Los Angeles, California, on November 16,1966, upon a complaint issued on September 15, 1966,1alleging that the Respondent had violated Section 8(a)(3)and (1) of the National Labor Relations Act, as amended,by refusing to reinstate Willis H. Smith. In its answer,Respondent denied the commision of any unfair laborpractices, alleging that Smith was not entitled to reinstate-ment by reason of misconduct during the course of astrike.Upon the entire record, my observation of the wit-nesses, and consideration of the briefs filed by theGeneral Counsel and the Respondent, I make the follow-ing:FINDINGS AND CONCLUSIONS21.THE UNFAIR LABOR PRACTICESA. Sequence of EventsRespondent is a California corporation engaged in themanufacture and distribution of travel trailers at its plantin El Monte, California, where it employs about 100 per-sons. Until the strike at the plant, Willis H. Smith was aleadman in the metal department, where his duties con-sisted of applying the metal and outside moldings ontrailers.On May 3, 1966,3 a number of Respondent's em-ployees, including Smith, spontaneously ceased work andwent on strike to obtain higher wages. Advice was soughtfrom the Charging Union, union authorization cards weresigned by a number of employees, and picketing beganthe next day. On May 11, on advice from the Union, thestrikers,includingSmith,presented themselves atRespondent's plant, unconditionally offered ter return totheir former jobs, and were informed by Respondent thatthey would be notified as soon as places could be foundfor them at the plant. That evening, Smith received a tele-gram from Respondent stating that he had beendischarged because of his misconduct during the strike.The parties stipulated that Smith had not been replacedat the time he sought reinstatement, and that the onlyissue presented is the question of his misconduct duringthe strike, discussed below.B.The Lunch Truck Incident'The Respondent's exceptions to the Trial Examiner's Decision are inlarge part directed to the credibility resolutions of the Trial ExaminerWewill not overrule the Trial Examiner's findings as to credibility unless aclear preponderance of all the relevant evidence convinces us that theywere incorrect Upon the entire record,such conclusion is not warrantedhere.Standard Dry Wall Products,91 NLRB 544,enfd. 188 F.2d 362(C A. 3).2The complaint alleges that the Respondent also violated Section8(a)(3) of the Act in refusing to reinstate Smith The Trial Examiner inad-vertently made no finding in that regard.In the absence of exceptionsthereto, we hereby dismiss the 8(a)(3) allegation of the complaint. In ac-cepting the Trial Examiner's violation findings, we deem it unnecessary todecide or pass upon so much of his decision as suggests that Smith wouldbe entitled to reinstatement even if he had committed all of the acts ofmisconduct the Respondent attributed to Smith. We agree with the TrialExaminer's conclusion that Smith's misconduct in the three incidentsfound was not such as to remove him from the protection of the Act.On May 4, several pickets stopped a lunch truck,which serviced plant employees, just as it emergedthrough the main gate to the plant. Employee Kummertestified that about 11:45 a.m. that day, he was eating'Based upon a charge filed on May 24, 1966, and an amended chargefiled on September 13, 1966, by Industrial Carpenters Union, Local 530,United Brotherhood of Carpenters & Joiners of America, AFL-CIO.2No issue of commerce is presented. The complaint alleges and theanswer admits facts which establish that Respondent is an employer en-gaged in commerce within the meaning of the Act I find such facts to beas pleaded.3All dates hereafter mentioned relate to 1966 unless otherwise in-dicated.166 NLRB No. 76 TERRY COACH INDUSTRIES, INC.561lunch in his car parked about 20 to 30 feet away from thetruck; that the pickets asked the truckdriver why he hadgone inside and who was going to feed them; that as thetruck left, he heard Smith yell at the driver, "You betternot come back tomorrow, you chicken shit"; and that hereported the incident to Production Manager Brewster.On direct examination, in reply to an inquiry as towhether he could clearly hear what was being said duringthe conversation, he replied, "Yes, definitely." On cross-examination, he testified that he heard Smith and anotheremployee ask questions of the truckdriver, but could nothear the latter's answers. He further testified that Smithoften wore a red shirt at the plant and did so that day,4and that he was able to see Smith from the side as thelatter shouted at the truck. Kummer further testified thathe saw Smith's new Thunderbird at the plant that daysometime prior to the incident, but that he was not certainthat he actually saw Smith at the plant either before orafter the incident.Production' Manager Brewster testified that shortly be-fore noon on May 4, he was informed that the lunch truckhad been stopped; that upon going out he saw the trucksurrounded by about 15 persons, began running to atelephone and did not see Smith; that someone shoutedthat Brewster was going to call the police; that the picketsmoved aside and the truck left; that shortly thereafter, hewas told on the telephone by the truckdriver that he hadbeen stopped and threatened, was frightened, and did notknow whether or not to return; that Brewster told him toreturn that afternoon; and that the truck did return andsubsequently serviced the employees at normal times.Smith denied that he threatened or even talked to alunch truck driver at the plant that day. He testified thaton the third or fourth day of the strike, a lunch truckbegan to enter the plant and stopped at the place where heand a group of pickets were standing; that some of thepickets asked the driver not to go inside; but that thelatter replied that he had to go in. He further testified thaton May 4, he arrived at the plant about 8 a.m.;5 that aunion representative instructed the strikers to go to theunion hall to obtain picketsigns;that " [w] a all got in ourcars and followed each other down there"; that afterabout an hour, he returned home for lunch; and that atabout 1 p.m., he went back to the plant, where heremained for the rest of the day. Smith was later called asa rebuttal witness, at which time he testified as follows.At the time of the strike, he owned a shirt of "orangishcolor" but did not own or wear a red shirt. On the morn-ing of May 4, he left his 1966 Thunderbird at home, wasdriven to work by his half-brother, Don Wright, in thelatter's car and went in the same car to the union hallabout 9 or 10 a.m. and then to his home after an hour ortwo. He arrived home close to noon, ate lunch, remainedthere about an hour, and then returned to the plant in hisown car at 1 or 1:30 p.m. He was not at the plant duringthe lunch hour.Donald Wright, Smith's half-brother who was alsocalled as a rebuttal witness, testified on direct examina-tion that he picked up Smith in his car on May 4, drovehim to the plant, then to the union hall, and then toSmith's home "way before lunch." On cross-examina-tion, he testified that they left the union hall about 1 p.m.,and that Smith was back at the plant between 1:30 and 2p.m. On redirect examination, he testified that he droppedSmith at home "pretty close to lunch. Somewhere in thatneighborhood."I credit Kummer's testimony that Smith participated instopping the truck for a few minutes, and that he made theremarks attributed to him. Kummer recalled seeingSmith's new Thunderbird at the plant during the morningof May 4, and identified Smith as the picket who madethe remarks to the driver about noon that day. AlthoughSmith later denied that he drove to the plant in his owncar that morning, he testified on direct examination thatthe strikers went to the union hall "in our cars." It wasnot until his rebuttal testimony that he stated that he wasdriven to the plant, to the union hall, and finally to hishome, in Wright's car. Wright gave conflicting testimonyas to when he reached Smith's home. Since he stated atone point that he drove to Smith's home considerably be-fore lunch, it is probable that Smith had a very early lunchand returned to the plant before noon.C.The Name-Calling IncidentProduction Manager Brewster testified that on May 4,while standing in front of the plant office adjacent to thealley along the side of the building, he heard Smith say totwo female nonstriking employees as they were leavingthrough the main gate at quitting time: "You bitches ...You guys setting down working, that is why you gotbroad asses." He testified that he recognized Smith by hisred shirt and jeans;6 that at first he was about 12 feet fromSmith and did not hear what Smith said; that he ap-proached, saw Smith's profile, and was within 6 feet ofhim when he heard Smith's remarks; that the two non-strikers were accompanied by a man; that some of theplant managers were standing in front of the office; andthat the sheriffs were at the plant gate. He further testifiedthat another employee was standing close to Smith at thetime of the remarks. When asked to identify the em-ployee, Brewster testified as follows:Q.Who was that?A.Well, I am not right sure who it was.Q.You couldn't see his face?A.No, I couldn't see his face... .***Q.Andyou do not know who he was?A. I think I know who he was,but I wouldn't say,because I can't swear to it.According to Brewster, the girls ignored Smith.Smith testified that he made no obscene remarks to em-ployees leaving the plant and that he neither spoke to norsaw any female employees leave the plant through thefront.It seems unlikely that Smith would make insulting re-marks to female employees in the presence of sheriffsdeputies. In any event, Brewster evidenced some unreli-ability in his testimony regarding his recognition of the em-4Kummer testified that he had seen red shirts worn by other employeesat the plant.5On cross-examination, Smith testified that he arrived shortly beforework began at 7:30 a.m.6 Brewster testified that he had seen Smith wear the red shirt before,that he generally wears jeans, that the shirt was "pretty close" in color tothe one he was wearing at the hearing, that the red shirt and jeans were"significant"to him, but that he knows Smith regardless of what he wears. 562DECISIONS OF NATIONAL LABOR RELATIONS -BOARDployee standing beside Smith. Moreover, his testimonyregarding Smith's remark was not corroborated by theemployees to whom it was allegedly addressed. Ac-cordingly, I do not accept his testimony, and I creditSmith's denial that he made the remarks.D. The Rakow IncidentEmployee Rakow struck with the other employees onMay 3, but returned to work on May 4. On leaving theplant that day, he found that two tires on his car had beendamaged. While working on his tires, he was approachedby Smith and employee Jovee. On direct examination,Rakow testified that "outlandish" things "were said" tohim, i.e., he "was called" names such as "a bastard and ason of a bitch," and was told that "they" would "get" himif he did not join the strikers; that some of the remarkswere made by Smith; and that some were made by Joveeand a few other persons who had walked up. When askedwhich remarks were made by Smith, Rakow testified thathemade the threat.? On cross-examination, Rakowtestified that about all that Jovee said was that he did notslice the tires, that Smith was the only one who attemptedto have him join the strike, and that Smith called himseveral names and threatened him. When asked to explainthe meaning of "outlandish" things, he testified that he"was called" the epithets quoted above. Smith admittedtalking to Rakow on that occasion but denied threateninghim.In view of Rakow's conflicting testimony as to whetherSmith called him names on May 4, as well as his frequentuse of the passive tense without naming Smith, I am un-able to rely upon his testimony. Accordingly, I find thatSmith did not call Rakow names on May 4, and I creditSmith's denial that he threatened Rakow on that date. Inany event, the record does not establish that Rakow toldany representative of Respondent about the incident priorto the refusal to reinstate Smith. I am thus unable to findthat the incident was one of the reasons for such refusal.E.The Rakow-Pearl IncidentShortly after 7:30 a.m. on May 5, six to eight strikers,including employees Smith, Vincent, and McKee, en-gaged in picketing in the alleyway, 10 to 12 feet in width,which adjoined the plant and led to a parking lot in backof the plant. Assistant Production Manager Georgetestified on direct examination that the pickets blockedthe entrance to the alley so that cars could not enter it andwere compelled to reach the parking lot by driving on ad-joining property; that the pickets refused to comply withhis request to move and stop blocking the entrance to thealley; that when employee Joseph Pearl arrived, he "justkept on coming, so they moved for him"; but that em-ployee Arthur Rakow found it necessary to get to theparking lot via the driveway next to the alley. Georgefurther testified as follows:When Joe and Art wouldn't stop, and kept on com-ing,Willis Smith swore at them and called them abastard and son of a bitch, and said, "We will takecare of you."On cross-examination, George testified that the pickets"wouldn't move" when the first car to arrive that morningsought to enter the alley. On further interrogation, -headded, "Not until they were on top of them" and that thecar went through the alleyway. He also testified that heand a union representative went to a sheriffs car parkednearby, and that at their request the sheriffs deputyrequested the pickets to keep moving and refrain fromblocking the alley; that when it appeared that an enteringcar would continue moving, the pickets stepped aside; butthat some cars slowed down to a stop and the picketssought to persuade the occupants not to enter the plant.George further testified that when employee Pearl ar-rived, the entrance to the alley was blocked and he ac-cordingly turned down the adjacent driveway and was notdelayed in any way; and that he was standing behindSmith at the time he `heard Smith call Pearl the epithetsquoted above. Finally, George testified that when em-ployee Rakow arrived shortly thereafter, he slowed downbut kept on going; that the pickets moved out of his way;and that he did not specifically recall any remarks madeto Rakow.8Rakow testified that the pickets moved out of his waywhen his car was about 6 or 7 feet from them; that he wasnot delayed and in fact "made it faster than usual"because he was going faster; and that he recognizedSmith's presence among the pickets by the red shirt thathe wore, but was not looking at Smith when he heard hisvoice.When asked whether he heard Smith use an epithetand threaten him, he replied, "I was sworn at."Smith denied that he ever blocked ingress to the plantby Rakow, Pearl, or any other nonstriking employee, anddenied that he ever threatened Rakow or any nonstrikingemployee with harm, physical violence, or other con-sequence.Iam unable to rely on George's testimony. Althoughhe testified that the pickets blocked the alley, he admittedthat they did move for oncoming cars. He gave conflictingtestimony as to which of the two employees, Rakow orPearl, continued driving in the alley, and which one usedthe adjacent driveway. He also gave conflicting testimonyas to whether he heard Smith make a threat to Rakow andcallhim names. Rakow did not testify that he wasthreatened by Smith, and accused him of hurting oneepithet at him. Pearl did not testify. I therefore creditSmith's denial that he blocked ingress to the plant byRakow, Pearl, or any other employees on May 5, and hisdenial that he made threats to them on that date. How-ever, since Smith made no specific denial thereof, I creditRakow's testimony that Smith called him a "bastard" onthat date.F.The Hare Truck IncidentOn or about May 5, Brewster was told by his assistantthatHare Window Company had advised by telephonethat the pickets had refused to permit its truck to enter theplant. On Brewster's instructions, the assistant requestedHare Window to instruct its driver, who was then a blockfrom the plant, to return. When the truck returned shortlythereafter, Brewster pushed his way through the picketswhich blocked the truck, stepped on the running board,7Rakow testified that he did not suspect Smith of having damaged histires.8When asked whether employees Vincent and McKee were reinstateddespite the fact that they participated in blocking the alley, Georgereplied "Yes, right. But I don't recall any profanity " TERRY COACH INDUSTRIES, INC.563and told the driver to proceed. As the truck began mov-ing,allthe pickets except Smith gave way. WhenBrewster stepped down and told Smith to "move or else,"the latter stepped aside and the truck entered the plant.Smith testified that the driver merely waited until thepickets moved out of his way, was told to enter, and didso.Ifind that Smith participated with other pickets inpreventing the Hare Truck from entering the plant; andthatwhen the truckdriver returned soon thereafter, hewas the last striker to move and permit the truck toproceed.G. Smith's A lleged Attempts to Pick FightsBrewster testified that more than once, he observedSmith curse and invite unnamed nonstriking employeesin the plant to come out and fight, but never saw him en-gage in a fight during the strike; that he once observedSmith invite Rakow to fight; but that he never complainedto the police about Smith or any other single individual.9Smith testified that he "hollered in there a few times forsome of them to come on out and join us," but that henever tried to pick a fight with any nonstriking em-ployees. Since the nonstrikers were not named, and sinceRakow, though called as a witness, did not corroborateBrewster's testimony, I credit Smith's denial that hesought to pick fights with nonstrikers.Concluding FindingsIt is settled that the Act prohibits an employer from ter-minatingthe employment status of a striker at the conclu-sionof an economic strike unless the latter was replacedprior to his unconditional application for reinstatement,or engaged in misconduct which results in a loss of theprotection of the Act. If he refuses to reinstate a strikerwho has not been replaced, and the latter's conduct is notunprotected, he engaged in discrimination in violation ofSection 8(a)(1).Montgomery Ward & Co., Inc.,155NLRB 999. It is admitted that Smith had not beenreplaced at the time he applied for reinstatement.Moreover, as found, the only misconduct engaged in bySmith, and relied upon by the Respondent in refusing toreinstate him,10 consisted of blocking the Hare truck fromenteringthe plant for a short time, his participation instopping the lunch truck for a few moments, telling thelunch truck driver that he had "better not come backtomorrow," and calling the driver and Rakow offensivenames.The question is whether such misconduct con-stituted sufficient justification for refusing to reinstateSmith. i iThe applicable test in answering thatquestion iswhether the misconduct "is so violent or of such seriouscharacter as to render the employees unfit for furtherservice,"'z or whether it merely constitutes "a trivialrough incident" occurring in "a moment of animal exuber-ance." 13 This distinction has been drawn on the theorythat some types of "impulsive behavior." being "normaloutgrowths of the intense feelings developed on picketlines," "musthave been within the contemplation of Con-gress when it provided" for the right to strike.14 Theseprinciples are not disputed by the parties. Rather, theirdisagreement stems from the application of such princi-ples to the instant case. Applying these principles, I findthat Smith's misconduct was not soserious asto renderhim unfit for further service.In support of its position, the Respondent cites anumber of Board decisions which, with one exception,are not apposite, since they involved threats of seriousviolence.15No such threats were made by Smith.Although he told the lunch truck driver not to return,such a remark was less serious than the threats made byemployees for whom the Board has ordered reinstate-ment.Burlington Roadbuilders, Inc.,149 NLRB 791,805 (threat to employee and prediction that plant wouldbe damaged);National Packing Company, Inc., 147NLRB 446, 447, 456-457, remanded on other grounds,352 F.2d 482 (C.A. 10) (threats of physical violence);Stewart Hog Ring Company, Inc.,131 NLRB 310. 313("Don't go in there or I will get you"; "I would like totake you back behind the building");SchottMetalProducts Company,128 NLRB 415, 416 ("I'm going toget you one of these days"; threat to "whip" a non-striker).Respondent itself states in its brief (at 14) thatthe lunch truck incident was "probably one of theless im-portant incidents." I find that the remark to the lunchtruck driver was not such flagrant misconduct as to war-rant a denial of reinstatement.In theAmerican Toolcase, cited by the Respondent,the Board refused to order reinstatement of a picket who,among other things, placed himself in front of a truckdelivering a load of scrap and blocked its ingress to theplant until the truckdriver left. On the other hand, inNational Packing Company, Inc., supra,the Board or-dered reinstatement of a striker who had blocked vehiclesfrom entering the plant, inasmuch as such vehicles wereallowed to proceed after very brief conversations with thedrivers. Although Smith joined in blocking the Hare truckuntil it left, and placed himself in front of it when itreturned shortly thereafter, he stepped aside and per-mitted it to enter. In addition, unlike theAmerican Toolcase, the record herein contains no evidence of massshouting of obscenities at Respondent's plant. These con-siderations are sufficient to distinguish Smith'smiscon-duct from that involved inAmerican Tool,and persuademe that Smith's misconduct in the Hare truck incident isgoverned byNational Packingrather thanAmerican4Brewster testified that a police officer was called to investigate the"ruckus" resulting from "an objectthat ArtRakow supposedly had in hishand," and that he received a police report that "it wasn't a real gun, it wasa toy."11Misconduct not relied upon cannot justify a denial of reinstatementKohlerCo.,128 NLRB 1062, 1239.11Having found that Smith did not engage in some of the misconduct at-tributed to him, I need not consider such misconduct even thoughRespondent believed in good faith that Smith was guilty thereofN L.R.B.v. Burnup and Sims, Inc, 379 U.S. 21.11N.L R.B v Illinois Tool Works,153 F.2d 811,815-816(C.A. 7).13Milk Wagon Drivers Union v. Meadowmoor Dairies, Inc,312 U.S.287,293.14N.L R.B. v. Wichita Television Corporation, Inc.,277 F.2d 579,585(C.A 10), cert. denied 364 U.S. 871;N.L.R B v. Thor Power Tool Com-pany,351F.2d 584, 587 (CA. 7);Republic Steel Corporation vN.L.R.B.,107 F.2d 472,479 (C.A. 3).15BrookvilleGlove Company,114 NLRB 213, enfd. 234 F.2d 400(C.A. 3), WaycrossMachine Shop,123 NLRB 1331, enfd 283 F.2d733(C.A. 5),The Rivoli Mills, Inc.,104 NLRB 169, enfd. 212 F.2d 792(C.A. 6),Intertown Corporation (Michigan),90 NLRB 1145;Valley DieCast Corp.,130 NLRB 508, enfd. 303 F.2d 64 (C.A.6); American ToolWorks Company,116 NLRB 1681. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDTool.This view is fortified by the fact that althoughRespondent believed that employees Vincent and McKeehad participated in temporarily blocking ingress to theplant by nonstriking employees, it reinstated the twostrikers.Apparently, Respondent itself did not regardtemporary blocking of ingress as serious misconduct.In explaining the reinstatement of Vincent and McKee,Assistant Production Manager George pointed out thatthey did not utilize profanity. Moreover, as already noted.Respondent's brief states that Smith's misconduct towardthe lunch truck driver, which included profanity, was oneof the less important incidents. It was thus appear thatprofanitydirected against nonstriking employees asdistinguished from nonemployees was one of the moreimportant reasons for the refusal to reinstate Smith. I findthat his profanity to Rakow, and his even more vulgar re-mark to the lunch truck driver, did not amount to miscon-duct so flagrant as to render him unfit for further service.That employees do not always employ language usedin polite society is one of the facts of industrial life. 16 It isalso "common knowledge that in a strike where vitaleconomic issues are at stake. striking employees resentthose who cross the picket line and will express their sen-timents in language not altogether suited to the pleasant-ries of the drawing room or even to courtesies of parlia-mentary disputation."17 It is thus understandable thatSmith would use vigorous language to a nonstriking em-ployee and to a lunch truck driver who did not service thepickets.Although his language is not to be condoned, itwas no more improper than that used by strikers whohave been ordered reinstated by the Board.18 In the fewcases in which the Board has relied upon profanity, eitherby itself or along with other misconduct, as a basis forrefusing reinstatement to strikers, the latter had engagedin coercion and intimidation of nonstrikers by massshouting of profanities,19 or had used unmentionablelanguage.20 Smith engaged in no such misconduct.I find that Smith's misconduct in the Hare truck, lunchtruck,andRakow incidents,whether consideredseparately or together, involved nothing more than"rough trivial incident[s]" and was not such as to removehim from the protection of the Act. Moreover, assuming,arguendo,that Smith engaged in all the misconduct at-tributed to him by the Respondent, I would reach thesame conclusion. If Smith's profanity was directed atfemale nonstriking employees, that fact would not neces-sarily convert otherwise protected conduct into unpro-tected activity. Chivalry in language is not one of the at-tributes of industrial life, particularly during a strike;21and although the language attributed to Smith is not to becommended, it would not warrant a refusal to reinstatehim.22 Similarly, the profanity and threats described inRespondent's version of the Rakow-Pearl incident arenot essentially different from those already considered.Finally,Smith's alleged attempts to pick fights con-stitutedminor misconduct, and were certainly less seri-ous than the blocking of ingress condoned by theRespondent.23Accordingly, I find that Respondent'srefusal to reinstate Smith, when he unconditionallysought to return to work at the end of the strike, con-stituted discrimination violative of Section 8(a)(1).II.THE REMEDYHaving found that the Respondent engaged in an unfairlabor practice, I shall recommend that it cease and desisttherefrom and take certain affirmative action.Affirmatively, I shall recommend that RespondentofferWillis H. Smith immediate and full reinstatement tothe position which he held at the time of the refusal toreinstate him or to a substantially equivalent position,without prejudice to his seniority and other rights andprivileges, dismissing if necessary an employee hired sub-sequent to such refusal to reinstate him. I shall furtherrecommend that Respondent make Smith whole for anyloss of pay suffered because of the refusal to reinstate himby paying to him a sum of money equal to that which hewould have been paid by Respondent from the date of therefusal to reinstate him to the date on which Respondentoffers reinstatement as aforesaid, less his net earnings, ifany, during the said period. The loss of pay under theorder recommended shall be computed in the manner setforth in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.By discriminatorily refusing to reinstate Willis H.Smith upon conclusion of the strike on May 11, 1966,Respondent engaged in an unfair labor practice within theto Aning of Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERTerry CoachIndustries,Inc., its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from discriminating against any ofits employees because of their concerted activities, or inany like or related manner interferingwith,restraining, orcoercing its employees in the exercise of their rightsguaranteed under Section7 of the Act.16Longview Furniture Company,100NLRB 301, 304, enfd. asmodified 206 F.2d 274 (C.A.4),Nebraska Bag Company, dlblaNebraska Bag Processing Company,122 NLRB 654,668-669;Meyer &Welch, Inc.,96 NLRB 236, 256;Spitzer Motor Sales, Inc.,102 NLRB437,446-447, enfd 211 F.2d 235 (C.A 2).17 Longview Furniture Company, supra,fn. 16.18 E.g.,The Rangaire Corporation,157 NLRB 682;National PackingCompany, Inc., supra.19American Tool Works Company, supraMass shouting of profanitieswas the basis for the Court's modification of the Board's reinstatementorder in theLongview Furniturecase, footnote 16,supra.But cf.KohlerCo., 148 NLRB 1434, 1444-49, enfd. 345 F 2d 7 8 (C.A.D.C.), cert. de-nied 382 U.S. 836.20 Efco Manufacturing, Inc.,108 NLRB 245, 249, 266;Nutone, Inc.,112 NLRB 1153, 1171-1173, modified in other respects 243 F.2d 593(C.A.D C.). InEfco,the striker ascribed to a nonstriker on his way toenter the plant the "capability of committing an act so foulas to be unmen-tionable " InNutone,the court stated that the striker "possessed anunusual talent for vivid oral expression" and that the Trial Examiner'sdescription of her language as "vile and obscene" was "pallid."21 Profanity even by female employeesisnotunknownMeyer &Welch, Inc.,in. 16,supra.22H N. Thayer Company,99 NLRB 1122, 1133, 1212. The record Inthat case shows that two strikers recited doggerel which castaspersionson the virtue of Fregeau, a nonstriking female employee.23 Cf.N.L R.B v. Morrison Cafeteria Company,311 F.2d 534, 538(C.A8);KohlerCo,128 NLRB1062, 1207. TERRY COACH INDUSTRIES, INC.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Offer to Willis H. Smith immediate and full rein-statement to his former or a substantially equivalent posi-tion, and make him whole for any loss of pay he may havesufferedby reason of Respondent's discriminationagainst him, in the manner set forth in the section hereinentitled "The Remedy."(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records.timecards. personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the right of reinstatement under the terms of thisRecommended Order.(d)Post at its place of business in El Monte, Califor-nia. copies of the attached notice marked "Appendix.' 21[Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material I(e)Notify the Regional Director for Region 2 1, in writ-ing,within 20 days from the date of the receipt of thisDecision, what steps it has taken to comply herewith.'21In the eventthat this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the noticeIn the furthereventthat the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "15 In the eventthat thisRecommendedOrder is adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion 21,inwriting,within 10 days from the date of this Order, whatstepsRespondenthas taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEES565Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our em-ployees that:WE WILL offer to WillisH. Smith immediate andfull reinstatement to his oldjob and pay him for allback wages lost as a result of the discriminationagainst him.WE WILLNOT discriminate against employees, orin any like or related manner interfere with them inany wayin the exercise of their guaranteed statutoryrightsTERRY COACHINDUSTRIES,INC.(Employer)DatedBy(Representative)(Title)NOTE: We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway, Los Angles, California, Telephone 688-5229.308-926 0-70-37